DETAILED ACTION
This action is in response to the amendment under Ex Parte Quayle filed 04/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections and objection to the title have been withdrawn in light of the instant amendments.

Allowable Subject Matter
Claims 1-10 are allowed.
Regarding Claim 1, Claim recites, at least: … in response to receiving a read command from the 15host, increment a first counter value corresponding to a first block having a block address allocated to a logical address of read target data specified by the received read command, among a plurality of first counter values corresponding to the blocks;  20read the read target data from the first block or a buffer depending on whether or not the read target data is readable from the first block, and decrement the first counter value corresponding to the first block after the reading has been finished, the buffer 25being a first buffer in the memory system or a write buffer of the host; when the first block is a first write destination block among the write destination blocks and the read target data is not readable from the first write 30destination block, increment a second counter value corresponding to the first write destination block among a plurality of second counter values corresponding to the write destination blocks, read the read target data from the buffer, and decrement the 35second counter value corresponding to the first write- 62 - destination block after the reading has been finished; and prohibit processing for transitioning a state of a block associated with an uncompleted read command to a 5state reusable as a new write destination block, on the basis of the first counter values, and prohibit release of a first region in the buffer, on the basis of the second counter values, the first region being a region that stores data being written or waiting for being 10written to a write destination block associated with an uncompleted read command that requires reading of data from the buffer.
The closest prior art of record is Hasbun and Choi. Hasbun discloses, a memory system connectable to a host (memory system connected to a host [0026][Fig 2]), comprising: a nonvolatile memory including a plurality of 5blocks each including a plurality of pages (nonvolatile memory 225 comprising pages [0062][Fig 2]), and a controller electrically connected to the 10nonvolatile memory and configured to write data to a plurality of write destination blocks allocated from the blocks (interface controller receiving a write command [0057][Fig2]), wherein the controller is configured to: in response to receiving a read command from the 15host, increment a first counter value corresponding to a first block having a block address allocated to a logical address of read target data specified by the received read command (In response to the interface controller receiving a read command a first counter value is incremented [0056-0057]), among a plurality of first counter values corresponding to the blocks (Each page or . Choi discloses selecting between a buffer or nonvolatile memory based on a write size ([0055]) but does not disclose selecting between a buffer and nonvolatile memory based on if the data is readable from a first block in the nonvolatile memory.
Therefore, neither Hasbun nor Choi discloses: 20read the read target data from the first block or a buffer depending on whether or not the read target data is readable from the first block, and decrement the first counter value corresponding to the first block after the reading has been finished, the buffer 25being a first buffer in the memory system or a write buffer of the host; when the first block is a first write destination block among the write destination blocks and the read target data is not readable from the first write 30destination block, increment a second counter value corresponding to the first write destination block among a plurality of second counter values corresponding to the write destination blocks, read the read target data from the buffer, and decrement the 35second counter value corresponding to the first write- 62 - destination block after the reading has been finished; and prohibit processing for transitioning a state of a block associated with an uncompleted read command to a 5state reusable as a new write destination block, on the basis of the first counter values, and prohibit release of a first region in the buffer, on the basis of the second counter values, the first region being a region that stores data being written or waiting for being 10written to a write destination block associated with an uncompleted read command that requires reading of data from the buffer. Therefore, the prior art of record does not disclose the entirety of claim 1. Claims 2-6 are allowable at least due to their dependency on claim 1. 
Claim 7 recites substantially similar limitations as claim 1 and is allowable under the same rationale. Claims 8-10 are allowable at least due to their dependency on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183